DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation regarding the graphic shown from a coronal, sagittal, or transverse is not found in the specification. Paragraph [0205] does refer to different views, but these are not said to show the representation of the tool.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 13, 14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 3, and 5-7, all instances of “the anatomical feature” lacks antecedent basis.
In claim 1, line 7, it appears ‘a bone resection’ should be ‘the bone resection’ as the term is previously introduced.
In claims 5, 13, and 19, “a tool” is introduced and it is unclear whether this “tool” is supposed to refer to the cutting tool that is now present in the independent claims.
In claim 14, “an instrument” is introduced and it is unclear whether this is supposed to refer to the cutting tool in claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carson et al (US Pub 2003/0069591 –cited by applicant) in view of Mittelstadt et al (US 6,033,415 –cited by applicant) and Peshkin et al (US 5,799,055 -cited by applicant).
Re claims 1, 4, 6, 9, 10, 14, 17: Carson discloses a surgical system, comprising:
a cutting tool [0011; see the cutting instrumentation];
a computer system (Figure 1; see the processor 18) programmed to: 
associate a virtual object with an anatomical feature [0108; see the tracked positions of the tibia 10 and femur 12 which are seen by position/orientation sensor 16] based on a planned implant placement [0005, 0024; see the processes to display and output data relating to predicted position and orientation of implants in order to select appropriate components and to resect bone accurately, thereby indicating that the implants are virtually associated with the anatomy in a planning phase] wherein the virtual object comprises a plane [0118, 0119; see the graphical representations of axes, points, and planes].
adjust the virtual object associated with the anatomical feature in response to movement of the anatomical feature during the procedure by monitoring detected movement of the anatomical feature and adjusting the virtual object in response to the detected movement in accordance with the planned placement [0108; see that when the tibia 10 and femur 12 move, the virtual on screen representations are adjusted in response to this movement and with respect to the implant position/orientation].
Further, Carson discloses a computer assisted process/method (see Abstract describing the corresponding method performed using the surgical system) as well as non-transitory computer readable memory to perform the method steps [0111; see the ‘software’ used to perform the steps].
Carson discloses that it is known that knee arthroplasty procedures use a robot to make femoral and tibial preparations, but does not particularly recite that the disclosed invention utilizes a robotic device configured to facilitate performance of a procedure with a pose of an instrument constrained to the virtual object and that is controlled based on a relationship between at least one point associated with the robotic device and the virtual object during the procedure and that is tracked by a tracking system. Carson also does not disclose that a point of the robot and the virtual object that is constrained is used to control the robot. However, Mittelstadt teaches of a system, method, and non-transitory memory (col 9, lines 24-58) wherein a robot is tracked by a tracking system (col 11, lines 13-34; see the position sensors on the robot) and is to make femoral and tibial preparations, and is configured to facilitate performance of a procedure that is controlled based on a relationship between at least one point associated with the robotic device and the virtual object during the procedure, such that the point of the robot and its instrument pose is constrained (col 10, lines 34-63; see the robotic system with robotic arm holding a surgical cutting tool where the arm is registered with a coordinate system to control the surgical procedure by correlating the robotic system with the virtual locations of the bone being constrained after being digitized). It would have been obvious to the skilled artisan to modify Carson, to incorporate the robotic system as taught by Mittelstadt, in order to a more accurate and better controlled surgical procedure.
Carson/Mittelstadt disclose that various virtual objects are generated and have their positions updated in response to movement of the anatomical features [see 0108 of Carson], but do not teach that a virtual object demarcates a planned cutting tool orientation for bone resection independent of an actual cutting tool orientation. However, Peshkin teaches of an apparatus and method for planning and guiding insertion of an instrument such as a bone drill, wherein a virtual guidewire is generated and represents the trajectory of the surgical instrument (Fig 1; col 1, lines 15-33; col 5, lines 43-54; see the projected or virtual guidewire used for placing an orthopaedic drill). A robot is then controlled based on the surgical plan involving the virtual guidewire (col 2, lines 32-39; see the registration of the robot coordinate system). It would have been obvious to the skilled artisan to modify Carson/Mittelstadt, to incorporate the virtual object demarcating a planned cutting tool orientation as taught by Peshkin, in order to facilitate the planning of the surgical procedure and accurately placing the instrument. Further, the combination results in the virtual object demarcating the planned tool orientation being updated in response to movement of the anatomical feature in the same way as the various virtual objects are updated in Carson, as such would be necessary when the anatomical feature moves. 
Re claims 2, 11, 18: Carson discloses the computer system is programmed to adjust the virtual object by moving the virtual object with respect to a coordinate system (see Figure 1 with the xyz coordinate system for tracking and moving the virtual elements).
Re claims 3, 12: Carson discloses a tracking system configured to detect the movement of the anatomical feature during the procedure [0024; see the tracking system to detect movement ‘during surgical operations’].
Re claims 5, 13, 19, 20: Carson (and Peshkin) discloses a computer system is further programmed to:; and generate a graphic by continuously updating a virtual representation of the tool on an image of the anatomical feature such that a graphical relationship between the virtual representation of the tool on the image is substantially identical to a physical relationship between the tool and the anatomical feature [0108; see the position sensor 16 that sees the anatomical feature positions and tool positions with these virtual representations being displayed on the monitor 24], but does not disclose determining a spatial relationship between the anatomical feature and a tool coupled to the robotic device. However, Mittelstadt teaches of determining a spatial relationship between the anatomy and a tool coupled to the robot (col 11, lines 13-34; see the distal end 104 of the robot arm that attaches to the surgical tool where the position of the tool is determined relative the bone representation). It would have been obvious to the skilled artisan to modify Carson (and Peshkin), to incorporate the robotic system as taught by Mittelstadt, in order to a more accurate and better controlled surgical procedure.
Re claims 6, 15: Carson (and Peshkin) discloses all features except that the computer system is programmed to compensate for the detected movement of the anatomical feature in real-time during the procedure. However, Mittelstadt teaches to compensate for the detected movement of the anatomical feature in real-time during the procedure (col 14, lines 16-32; see the bone motion that is compensated for). It would have been obvious to the skilled artisan to modify Carson (and Peshkin), to compensate for motion as taught by Mittelstadt, in order to remove unwanted movement and improve accuracy of the procedure.
Re claims 7, 8, 16: Carson (and Peshkin) discloses all features except that the computer system is further programed to compensate for gross movement of the robotic device during the procedure, wherein an end effector of the robotic device is moveable relative to the anatomical feature without the gross movement of the robotic device and wherein a base position is tracked. However, Mittelstadt teaches of compensating for gross movement of the robotic device during the procedure, wherein an end effector of the robotic device is moveable relative to the anatomical feature without the gross movement of the robotic device and wherein a base position is tracked (col 11. Iines 13-34; see the joints 106, 108, 110, 112, 114 that are all tracked to correspond to both gross and fine movement including joint 114 which is tracked independently (i.e. moveable without the gross movement) and where the proximal portion joint is also separately tracked corresponding to a base portion). It would have been obvious to the skilled artisan to modify Carson (and Peshkin), to indicate gross movement as taught by Mittelstadt, in order to improve accuracy of the tracking system and thereby of the surgical procedure.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793